909 F.2d 1496
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Takashi IWASHITA Shinya Atsumi and Ryoji Nakahama.In re Ryoji NAKAHAMA and Kenichi Handa.In re Ryoji NAKAHAMA.
Nos. 90-1162, 90-1166 and 90-1187.
United States Court of Appeals, Federal Circuit.
July 27, 1990.

Before MARKEY, Circuit Judge, JACK R. MILLER, Senior Circuit Judge, and MAYER, Circuit Judge.
DECISION
JACK R. MILLER, Senior Circuit Judge.


1
The decision of the PTO on reconsideration is affirmed.

OPINION

2
We are satisfied that the PTO correctly rejected the applications for failure to comply with the PTO's requirements.  We note, particularly, that Appellants have failed to show that the requirements are contrary to statute or otherwise beyond the Board's authority.